IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE

STATE OF WASHINGTON,                      )      No. 72212-3-1

                     Respondent,

         v.                               )

PHILLIP BARRARA GARCIA, JR.,              j      UNPUBLISHED OPINION                        '< ~: r


                                                                                     /—"j      - '>
                     Appellant.           ]      FILED:     ApR 1 3 2015

       PER CURIAM - Phillip Barrara Garcia appeals the sentence imposed following

his guilty pleas to second degree burglary and unlawful imprisonment. He contends,

and the State concedes, that the court miscalculated his offender score for both

convictions and that he must be resentenced. We accept the concession. The parties

have also stipulated that no motion for reconsideration or petition for review will be

filed. Accordingly, the clerk shall issue the mandate immediately upon the filing of this

decision. RAP 12.5(b).

       Remanded for resentencing.

                                                 FOR THE COURT: